Citation Nr: 1727481	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  09-45 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for hypertension, to include as secondary to service-connected disease or injury, and claimed as due to exposure to herbicides.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1967 to July 1969, and from April 1973 to September 1977.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision that, in pertinent part, denied service connection for arterial hypertension.  The Veteran timely appealed.

In May 2010, the Veteran testified during a hearing before a Decision Review Officer at the RO. 

The Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

In October 2012, the Board remanded the matters to the agency of original jurisdiction (AOJ); and, in light of the holding in Rice, remanded the matter of entitlement to a TDIU for additional development.
 
The appeal is REMANDED to the AOJ.  VA will notify the Veteran and his representative when further action is required.



REMAND

Hypertension 

The Veteran is in receipt of the Vietnam Campaign Medal and the Vietnam Service Medal; he served in the Republic of Vietnam and is presumed to have been exposed to herbicides in service.  See 38 U.S.C.A. § 1116(f) (West 2014).

VA regulations provide that, if a Veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for the following disorders:  AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes mellitus; Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; Non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The National Academy of Sciences, after reviewing pertinent studies, found evidence suggesting an association between hypertension and exposure to herbicides used in Vietnam as "limited because chance, bias, and confounding could not be ruled out with confidence."  See Notice, 77 Fed. Reg. 47924-47928 (2012).  This conclusion that hypertension should be placed in the category of limited or suggestive evidence of association was reaffirmed in Update 2014 (see www.NAP.edu/10766).  Similarly, because of a variety of weaknesses in the relevant studies reviewed, the National Academy of Sciences found no compelling reason to consider a change in category; and reaffirmed placement of hypertension in the limited and suggestive category in Update 2016 (see www.NAP.edu/catalog/21845).  

While insufficient to warrant a grant of benefits, the possibility of such association is sufficient to trigger VA's duty to obtain a medical opinion. The Board notes, however, that even when the Secretary determines that a disability should not be added to the list of presumptive conditions, a claimant may still establish that service connection is warranted by showing that the claimed disability is at least as likely as not causally linked to herbicide exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).

In this case, service treatment records at a pre-induction examination in June 1967 showed a blood pressure reading of 104/84 (sitting).  The Veteran's separation examination in July 1969 revealed a blood pressure reading of 134/60 (sitting).  The enlistment examination for the Veteran's second period of active duty in July 1973 showed a blood pressure reading of 112/80 (sitting), and his separation examination in September 1977 showed a blood pressure reading of 110/68 (sitting).  On "Report[s] of Medical History" completed by the Veteran in July 1969 and in September 1977, he checked "no" in response to whether he ever had or now had high or low blood pressure.

The post-service records show the onset of hypertension in 1998.  A February 2003 VA examination report reveals a history of hypertension as well as cardiomegaly since 1998, and treatment for hypertension and for angina ever since.  Diagnoses in February 2003 included hypertension, cocaine use.  The Veteran reportedly had stopped using substances since diagnosed with cardiomyopathy, and he had a good response to treatment.  Private records show an assessment of essential hypertension, benign, in April 2007.

To date, service connection has been established for post-traumatic stress disorder (PTSD); labyrinthitis; tinnitus; and hearing loss of the right ear.  The Board notes, however, that entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the "manifestation of the condition" and the filing of a claim for benefits for the condition.  See, e.g., DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011).   Although the following medical opinion is of record, sufficient rationale for the opinion is lacking.

A January 2004 examiner opined that PTSD was not a significant risk factor for heart disease.

Where there is a reasonable possibility that a diagnosed condition is related to or is the residual of a condition or injury experienced in service, VA should seek a medical opinion as to whether the claimed disability is in any way related to the condition or injury experienced in service.  Horowitz v. Brown, 5 Vet. App. 217 (1993).  

TDIU 

As shown above, the Board has remanded the claim for service connection for hypertension, back to the AOJ for adjudication. The determination of the service connection claim could markedly affect the determination of the TDIU claim.  Hence, any action on the TDIU claim must be deferred on remand until the service connection claim is addressed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

While further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding VA treatment records, from October 2016 forward; and associate them with the Veteran's claims file.

2. Schedule a VA examination or a medical review, as appropriate, to determine the nature and etiology of the Veteran's hypertension.  The Veteran's claims file, to include this REMAND, must be provided to the examiner.  Specifically, the examiner should opine as to:

(a)  Whether it is at least as likely as not (50 percent probability or more) that hypertension is the result of disease or injury incurred during active service, to specifically include the Veteran's presumed in-service exposure to herbicides?  Relevant points to address may include, but are not limited to, why the examiner finds studies persuasive or unpersuasive, whether the Veteran had other risk factors for developing hypertension, and whether hypertension has manifested in an unusual manner.  

(b)  Whether it is at least as likely as not (50 percent probability or more) that the service-connected PTSD (or other service-connected disability) has caused hypertension?  The examiner's attention is directed to the January 2004 VA examination report (VBMS, document labeled VA Examination, receipt date 1/04/2004, page 1).

(c)  Whether it is at least as likely as not (50 percent probability or more) that the service-connected PTSD (or other service-connected disability) has aggravated (i.e., increased in severity or permanently worsened) the Veteran's hypertension beyond the natural progress of the disability?  

(d)  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's current hypertension is a result of the Veteran's own willful misconduct or abuse of alcohol or drugs?

3.  After ensuring that the requested actions are completed, re-adjudicate the claims on appeal-including entitlement to a TDIU.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the appeal to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




